254 F.Supp.2d 1377 (2003)
In re ADVANCED INVESTMENT MANAGEMENT, L.P., PENSION FUND MANAGEMENT LITIGATION
No. 1503.
Judicial Panel on Multidistrict Litigation.
March 11, 2003.
*1378 Before WM. TERRELL HODGES, Chairman, JOHN F. KEENAN, BRUCE M. SELYA, JULIA SMITH GIBBONS, D. LOWELL JENSEN, J. FREDERICK MOTZ and ROBERT L. MILLER, JR., Judges of the Panel.

TRANSFER ORDER
WM. TERRELL HODGES, Chairman.
This litigation presently consists of four actions: two actions in the District of Minnesota, and one action each in the Central District of California and Southern District of Ohio.[1] Before the Panel is a motion, pursuant to 28 U.S.C. § 1407, by the AIM defendants[2] to centralize these actions in the Western District of Pennsylvania for coordinated or consolidated pretrial proceedings. All plaintiffs as well as plaintiff in one Eastern Pennsylvania potential tag-along action oppose centralization. If the Panel deems centralization appropriate, the Minnesota plaintiffs and the California plaintiff suggest centralization in the District of Minnesota or Central District of California, respectively.
On the basis of the papers filed and hearing session held, the Panel finds that the actions in this litigation involve common questions of fact, and that centralization in the Western District of Pennsylvania will serve the convenience of the parties and witnesses and promote the *1379 just and efficient conduct of the litigation. All actions share factual questions arising out of allegations that AIM and affiliated defendants violated certain investment guidelines, relating primarily to the use of leverage, in the management of private and/or public pension fund accounts, which resulted in large losses by these pension funds. Centralization under Section 1407 is necessary in order to eliminate duplicative discovery, prevent inconsistent pretrial rulings, and conserve the resources of the parties, their counsel and the judiciary. We also point out that transfer of all related actions to a single judge has the streamlining effect of fostering a pretrial program that: 1) allows pretrial proceedings with respect to any non-common issues to proceed concurrently with pretrial proceedings on common issues, In re Multi-Piece Rim Products Liability Litigation, 464 F.Supp. 969, 974 (Jud.Pan. Mult.Lit.1979); and 2) ensures that pretrial proceedings will be conducted in a manner leading to the just and expeditious resolution of all actions to the overall benefit of the parties.
The Panel is persuaded that the Western District of Pennsylvania is an appropriate transferee district for this litigation. We note that this district i) is conveniently located for many parties and witnesses, and ii) has the capacity to expeditiously handle this litigation.
IT IS THEREFORE ORDERED that, pursuant to 28 U.S.C. § 1407, the actions listed on the attached Schedule A and pending outside the Western District of Pennsylvania are transferred to the Western District of Pennsylvania and, with the consent of that court, assigned to the Honorable Honorable Robert J. Cindrich for coordinated or consolidated pretrial proceedings.

SCHEDULE A
MDL-1503In re Advanced Investment Management, LP., Pension Fund Management Litigation
Central District of California

San Bernardino County Employees' Retirement Association v. Advanced Investment Management, Inc., et al, C.A. No. 5:02-950
District of Minnesota

Minneapolis Teachers' Retirement Fund Association v. Advanced Investment Management, LP., et al, C.A. No. 0:02-2886

Minneapolis Employees Retirement Fund v. Advanced Investment Management, LP., et al, C.A. No. 0:02-3546
Southern District of Ohio

Catholic Healthcare Partners, et al. v. Advanced Investment Management, LP., et al, C.A. No. 1:02-578
NOTES
[1]  The Panel has been notified that six potentially related actions have recently been filed in, or removed to, federal courts as follows: two actions each in the Western District of Pennsylvania and the Eastern District of Pennsylvania, and one action each in the Northern District of California and the Southern District of New York. These actions and any other related actions will be treated as potential tag-along actions. See Rules 7.4 and 7.5, R.P.J.P.M.L., 199 F.R.D. 425, 435-36 (2001).
[2]  Advanced Investment Management, L.P. (AIM), Advanced Investment Management Acquisition Corp., Advanced Investment Management, Inc., Jeff Thomas Allen, William Thomas Belko, John Raymond Niedenberger, Jr., and James Barlow Smith.